                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES—GENERAL

Case No. CV 21-4775-MWF (SKx)               Date: July 12, 2021
Title:   Diego Pacheco v. Split-T Management, LLC, et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                           Court Reporter:
          Rita Sanchez                            Not Reported

          Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
          None Present                            None Present

Proceedings (In Chambers): ORDER TO SHOW CAUSE RE: SUBJECT-
                           MATTER JURISDICTION

      On June 11, 2021, Defendant Split-T Management, LLC removed this action
from Los Angeles County Superior Court. (See Notice of Removal (“NoR”)
(Docket No. 1)). Defendant attempts to invoke this Court’s diversity jurisdiction
pursuant to 28 U.S.C. § 1332. (NoR ¶ 8).

       “[F]ederal courts have an independent obligation to ensure that they do not
exceed the scope of their jurisdiction.” Henderson ex rel. Henderson v. Shinseki,
562 U.S. 428, 434 (2011) (assessing whether a provision of a federal statute had
jurisdictional consequences).

       Jurisdiction under § 1332 requires that the amount in controversy exceed
$75,000 and that the parties meet the complete diversity rule. 28 U.S.C. § 1332(a);
Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989). If the
complaint does not allege that the amount in controversy has been met, “the
removing defendant bears the burden of establishing, by a preponderance of the
evidence, that the amount in controversy exceeds the [statutory minimum].”
Karapetyan v. Travelers Cas. Ins. Co. of Am., CV 13-9278-PA (RZx), 2014 WL
12703410 (C.D. Cal. Jan. 15, 2014) (citing Sanchez v. Monumental Life Ins. Co.,
102 F.3d 298, 404 (9th Cir. 1996)) (internal quotations omitted); see also Acad. of
Country Music v. Cont’l Cas. Co., 991 F.3d 1059, 1069 (9th Cir. 2021) (stating
that the district court should have issued an order to show cause where the notice
of removal stated in a conclusory manner that the amount in controversy exceeded
$75,000).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

                         CIVIL MINUTES—GENERAL

Case No. CV 21-4775-MWF (SKx)               Date: July 12, 2021
Title:   Diego Pacheco v. Split-T Management, LLC, et al.

       It is not clear from the face of the Complaint that the amount in controversy
exceeds $75,000. (See generally Complaint (Docket No. 1-1)). Plaintiff seeks
recission of contract and declaratory relief. (Id. ¶¶ 50-61). The contract at issue
states that Defendant is entitled to twenty percent of Plaintiff’s gross income from
boxing and thirty percent of Plaintiff’s income from non-boxing activities. (Id. at
11). However, neither the contract nor the Complaint specify the amount of
income that Plaintiff has earned, or will earn, under the contract period. Because
the Complaint does not allege an amount in controversy, Defendant has the burden
to establish by a preponderance of the evidence that the amount in controversy
exceeds $75,000.

       Defendant has not done so. The Notice of Removal states in a conclusory
manner that the amount in controversy is “well over $75,000 and satisfies 28
U.S.C. § 1332(a)[,]” but includes no facts supporting that conclusion, failing to
specifically quantify Plaintiff’s income from boxing and non-boxing activities.
(NoR ¶ 14). Defendant’s unsupported conclusory allegations fail to carry his
burden. See Chavez v. Hennessy Industries, Inc., No. CIV S-11-2441 KJM, 2012
WL 218990, at *1 (E.D. Cal. Jan. 23, 2012) (the defendant failed to carry his
burden of showing by a preponderance of the evidence that the amount in
controversy requirement was satisfied where defendant stated without factual
support that the amount in controversy exceeded $75,000).

       Accordingly, Defendant is ORDERED TO SHOW CAUSE in writing, on
or before July 19, 2021, why this action should not be remanded for lack of
subject-matter jurisdiction. Defendant’s failure to respond by the above date will
result in the action being remanded to Los Angeles County Superior Court.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
